
	

113 HR 2361 IH: Protecting Honest, Everyday Americans from Senseless And Needless Taxes (PHEASANT) Act of 2013
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2361
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2013
			Mr. Graves of
			 Missouri introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To limit the authority of States and local governments to
		  impose new taxes, or to increase rates of existing taxes, payable with respect
		  to the sale of certain firearms or ammunition or payable for background checks
		  incident to sales of firearms or ammunition.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Honest, Everyday Americans
			 from Senseless And Needless Taxes (PHEASANT) Act of
			 2013.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)The individual
			 right to keep and bear arms protected by the Second Amendment to the
			 Constitution includes the right to acquire firearms and ammunition without
			 undue burdens.
				(2)Jurisdictions have
			 imposed taxes or fees on the acquisition of firearms and ammunition that
			 inhibit the exercise of the Second Amendment, particularly among individuals of
			 limited means.
				(3)Local taxation of
			 firearms and ammunition suppresses lawful interstate commerce that is vital to
			 a robust Second Amendment to the Constitution.
				(4)The Congress has
			 the authority to regulate interstate commerce in firearms and ammunition to
			 ensure that States are not suppressing access to these lawful products.
				(5)The singling out
			 of firearms and ammunition for special taxation as a means to suppress their
			 acquisition is an infringement of the Second Amendment and disproportionately
			 affects those in low income communities whose need for self-defense may be
			 especially acute.
				(b)PurposeThe
			 purpose of this Act is to prevent States or local jurisdictions from using
			 their taxing power to suppress lawful interstate commerce and protected
			 constitutional activity.
			3.Limitation on
			 authority to impose State and local taxes on sales of certain firearms and
			 ammunitionNo State or local
			 government may—
			(1)impose a new tax on the sale of firearms
			 (or of any certain type of firearms) that have moved in or that otherwise
			 affect interstate commerce, or on the sale of ammunition (or of any certain
			 type of ammunition) that has moved in or that otherwise affects interstate
			 commerce, if the respective State or local government does not have in effect
			 on the date of the enactment of this Act a tax on such sale of firearms or
			 ammunition, or
			(2)increase the rate of a tax imposed on the
			 sale of firearms (or of any certain type of firearms) that have moved in or
			 that otherwise affect interstate commerce, or on the sale of ammunition (or of
			 any certain type of ammunition) that has moved in or that otherwise affects
			 interstate commerce, in effect on the date of the enactment of this Act
			 expressly applicable to such sale of firearms or ammunition.
			4.Limitation on
			 authority to impose State and local taxes payable for conducting background
			 checks incident to the sale of firearms and ammunitionNo State or local government may—
			(1)impose a tax payable to conduct a
			 background check incident to the sale of firearms (or any certain type of
			 firearms) that have moved in or that otherwise affect interstate commerce, or
			 to the sale of ammunition (or any certain type of ammunition) that has moved in
			 or that otherwise affects interstate commerce, if the respective State or local
			 government does not have in effect on the date of the enactment of this Act a
			 tax payable to conduct a background check incident to the sale of firearms or
			 ammunition, or
			(2)increase the rate of a tax imposed to
			 conduct background checks incident to the sale of firearms (or any certain type
			 of firearms) that have moved in or that otherwise affect interstate commerce,
			 or to the sale of ammunition (or any certain type of ammunition) that has moved
			 in or that otherwise affects interstate commerce, in effect on the date of the
			 enactment of this Act payable to conduct such checks.
			5.DefinitionsFor purposes of this Act:
			(1)AmmunitionThe
			 term ammunition has the meaning given such term in section 921 of
			 title 18 of the United States Code.
			(2)Background
			 checkThe term
			 background check means a check performed by the system then in
			 effect under section 103 of the Brady Handgun Violence Prevention Act (18
			 U.S.C. 922 note) or pursuant to any State law that mandates an inquiry into an
			 individual’s criminal, mental health, or other personal history as a
			 prerequisite to the transfer or acquisition of a firearm.
			(3)FirearmThe term firearm has the
			 meaning given such term in section 921 of title 18 of the United States
			 Code.
			(4)Local
			 governmentThe term local government means a
			 political subdivision of a State.
			(5)SaleThe term sale means transfer,
			 sell, trade, or give for value or otherwise.
			(6)StateThe term State means any of
			 the several States, the District of Columbia, or any commonwealth, territory,
			 or possession of the United States.
			(7)TaxThe
			 term tax means a tax, fee, or charge payable to the State or local
			 government.
			6.SeverabilityIf any provision of this Act, or the
			 application of such provision to any person, entity, or circumstance, is held
			 to be unconstitutional, the remaining provisions of this Act, and the
			 application of such provisions to any person, entity, or circumstance, shall
			 not be affected thereby.
		7.Effective date;
			 application of Act
			(a)Effective
			 dateExcept as provided in
			 subsection (b), this Act shall take effect on the date of the enactment of this
			 Act.
			(b)Application of
			 ActThis Act shall not apply
			 with respect to any liability for taxes accrued and enforced before the date of
			 enactment of this Act or to ongoing litigation relating to such taxes.
			
